DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed April 18, 2022.
Claims 1, 7, and 8 have been amended.  Claims 6 and 13 have been cancelled.  Claims 1-5 and 7-12 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.

Applicant argues the references do not disclose swiping.  This argument is moot in view of the new grounds of rejection.

Applicant argues Petrosian teaches away from swiping.  Examiner disagrees.  Disclosing an alternative does not meet the standard of teaching away.  As further evidenced in Gellis disclosing tapping and swiping as known alternatives of each other.

Applicant argues the combination of reference is not obvious.  Examiner disagrees.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Grosz and Petrosian are directed toward activity systems and as such it would be obvious to use the techniques of one in the other.  Furthermore, paragraph [0024] of Petrosian discloses the activity recommendation sent by the social-networking system may contain a range of amount of details. The message may comprise one or more of a time period associated with the activity recommendation, a geographical location associated with the activity recommendation, a description of the recommended activity, other suitable details, or any combinations thereof. As an example and not by way of limitation, an icebreaker message sent to Jane may broadly suggest her to chat or connect with John in the next month, may specifically suggest her to get lunch with John this weekend, or to suggest her to have coffee with John at exactly 3 p.m. this Sunday at Starbucks.  As such, it is clear the different embodiments with varying details are known alternatives of each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0093967 to Grosz (hereinafter “Grosz”) and further in view of US Pub. No. 2019/0190874 to Petrosian et al. (hereinafter “Petrosian”) and further in view of US Pub. No. 2017/0046439 to Gellis et al. (hereinafter “Gellis”).

As to Claim 1, Grosz discloses a method for connecting users in a community for a common activity, wherein each user is associated with at least one user characteristic, wherein each activity is associated with at least one activity characteristic, the method comprising: 
receiving a post about the activity on the mobile application from a first user (Paragraph [0012] of Grosz discloses enabling the profiled person to create a group activity in the system.  Paragraph [0095] of Grosz discloses a smart phone); 
matching the activity characteristic with at least one user characteristic of one or more other users in the community to identify the common activity (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
rendering all common activities to the user [minimally] (Paragraph [0138] of Grosz discloses The activity results include at least the activity descriptions, activity schedules, and identification of users that are currently signed up to participate in the activity or that are receiving alerts or notifications related to the activity. Server 401 may compile the results into an activity report or summary with the aid of notification application 405. The report or summary may be sent to the operating user as current activity data for display on the user's connected device);
sending a notification to a mobile device of the one or more other users about the common activity (Paragraph [0113] of Grosz discloses an automated notification application, automatically generates and sends invitations out to those matching individuals. Notifications may be sent in the form of emails, text messages, postings, voice calls, etc); and   
receiving a [swipe] gesture to the notification from the mobile device of the one or more other users, wherein the [swipe] gesture intent to join the common activity (Paragraph [0013] of Grosz discloses individual ones of other persons invited to a group activity accept the invitation to join the activity.  Paragraph [0429] of Grosz discloses The Web document may contain interactive indicia that allow a user to sign up to participate in the activity through the Web document). 
Grosz does not explicitly disclose minimally.
	However, Petrosian discloses this.  Paragraph [0033] of Petrosian discloses the activity recommendations provided by the social-networking system may contain different levels of details. As an example and not by way of limitation, the icebreaker message 220a may specify in section 222a a specific activity (i.e., get lunch) and a specific day (i.e., tomorrow). As another example and not by way of limitation, the icebreaker message 220b may only comprise a high level question 222b ("Hang out with Rachel, Jamie, and Will this weekend?"). As yet another example and not by way of limitation, the icebreaker message 220d may provide specific details in section 222d, including a specific activity (i.e., get dinner), a specific time (tomorrow night at 8:00 pm), and a specific location (e.g., Lolinda).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the activity system as disclosed by Grosz, with varying the amount of displayed information as disclosed by Petrosian.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Grosz and Petrosian are directed toward activity systems and as such it would be obvious to use the techniques of one in the other.  Paragraphs [0024] and [0033] of Petrosian discloses disclose that the different embodiments with varying details are known alternatives of each other.
	Grosz does not explicitly disclose a swipe gesture.
	However, Gellis discloses this.  Paragraph [0040] of Gellis discloses a swipe interface 1000, in accordance with some embodiments. Swipe interface 1000 may include image 1002 representing two or more people (e.g., Justene & Allison). The swipe interface 1000 may be provided to the display of a user device including a touch screen configured to receive consumer device inputs. The user device may be configured to detect touch screen inputs representing a swipe across the image 1002 (and/or other portion of the swipe interface 100), which may trigger an acceptance process (e.g., invitations) for connection. In another example, the swipe may be performed based on some other user device input, such as selection of the invite button 1004 (e.g., via touchscreen tap).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the activity system as disclosed by Grosz, with using a swipe gesture as disclosed by Gellis.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Grosz and Gellis are directed toward activity systems and as such it would be obvious to use the techniques of one in the other.  Paragraph [0040] of Gellis discloses swiping and tapping to be known alternatives of each other.

As to Claim 2, Grosz-Petrosian-Gellis discloses the method of claim 1 wherein the community is an academic institution (Paragraph [0450] of Grosz discloses wherein the attributes are one or more attributes selected from the group consisting of school attended). 

As to Claim 3, Grosz-Petrosian-Gellis discloses the method of claim 1 wherein the at least one user characteristic is based on a user profile (Paragraph [0012] of Grosz discloses creating a profile for individual ones of the plurality of persons, the profile for each person comprising personal characteristics of the person). 

As to Claim 4, Grosz-Petrosian-Gellis discloses the method of claim 1 wherein the at least one user characteristic further comprises a search query (Paragraph [0123] of Grosz discloses recorded data from any activity searches submitted by candidate users). 

As to Claim 5, Grosz-Petrosian-Gellis discloses the method of claim 1 further comprising sending a notification that comprises sending a private message, posting a message on an electronic message board provided, or both (Paragraph [0113] of Grosz discloses Notifications may be sent in the form of emails, text messages, postings, voice calls, etc). 

As to Claim 7, Grosz discloses a non-transitory machine readable medium storing instructions which when executed by a machine cause the machine to: 
post a message about an activity by users in a community (Paragraph [0012] of Grosz discloses enabling the profiled person to create a group activity in the system), 
wherein the activity is associated with activity characteristics, and each user is associated with user characteristics (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
match the activity characteristics with user characteristics to identify a common activity among users (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
render all common activities to the user [minimally] (Paragraph [0138] of Grosz discloses The activity results include at least the activity descriptions, activity schedules, and identification of users that are currently signed up to participate in the activity or that are receiving alerts or notifications related to the activity. Server 401 may compile the results into an activity report or summary with the aid of notification application 405. The report or summary may be sent to the operating user as current activity data for display on the user's connected device);
sending a notification to a mobile device of the one or more other users about the common activity (Paragraph [0113] of Grosz discloses an automated notification application, automatically generates and sends invitations out to those matching individuals. Notifications may be sent in the form of emails, text messages, postings, voice calls, etc); and 
receive a [swipe] gesture from the users to join or reject the common activity (Paragraph [0013] of Grosz discloses individual ones of other persons invited to a group activity accept the invitation to join the activity). 
	Grosz does not explicitly disclose minimally.
	However, Petrosian discloses this.  Paragraph [0033] of Petrosian discloses the activity recommendations provided by the social-networking system may contain different levels of details. As an example and not by way of limitation, the icebreaker message 220a may specify in section 222a a specific activity (i.e., get lunch) and a specific day (i.e., tomorrow). As another example and not by way of limitation, the icebreaker message 220b may only comprise a high level question 222b ("Hang out with Rachel, Jamie, and Will this weekend?"). As yet another example and not by way of limitation, the icebreaker message 220d may provide specific details in section 222d, including a specific activity (i.e., get dinner), a specific time (tomorrow night at 8:00 pm), and a specific location (e.g., Lolinda).
	Examiner recites the same rationale to combine used for claim 1.
Grosz does not explicitly disclose a swipe gesture.
	However, Gellis discloses this.  Paragraph [0040] of Gellis discloses a swipe interface 1000, in accordance with some embodiments. Swipe interface 1000 may include image 1002 representing two or more people (e.g., Justene & Allison). The swipe interface 1000 may be provided to the display of a user device including a touch screen configured to receive consumer device inputs. The user device may be configured to detect touch screen inputs representing a swipe across the image 1002 (and/or other portion of the swipe interface 100), which may trigger an acceptance process (e.g., invitations) for connection. In another example, the swipe may be performed based on some other user device input, such as selection of the invite button 1004 (e.g., via touchscreen tap).
Examiner recites the same rationale to combine used for claim 1.

As to Claim 8, Grosz discloses a system for connecting users in a community for a common activity, wherein each user is associated with at least one user characteristic, and the activity is associated with at least one activity characteristic, the system comprising providing a non-transitory machine readable medium storing instructions which when executed by a machine cause the machine to: 
allow users to post a message about the activity (Paragraph [0012] of Grosz discloses enabling the profiled person to create a group activity in the system); 
match the activity characteristics with user characteristics to identify the common activity (Paragraph [0012] of Grosz discloses defining at least characteristics desired of the other persons by the first person to engage in the created group activity, using the characteristics desired of the other persons as search criteria to search for and match other persons to the created group activity); 
render all common activities to the user [minimally] (Paragraph [0138] of Grosz discloses The activity results include at least the activity descriptions, activity schedules, and identification of users that are currently signed up to participate in the activity or that are receiving alerts or notifications related to the activity. Server 401 may compile the results into an activity report or summary with the aid of notification application 405. The report or summary may be sent to the operating user as current activity data for display on the user's connected device);
sending a notification to a mobile device of the one or more other users about the common activity (Paragraph [0113] of Grosz discloses an automated notification application, automatically generates and sends invitations out to those matching individuals. Notifications may be sent in the form of emails, text messages, postings, voice calls, etc); and   
receive a [swipe] gesture from the users to join or reject the common activity (Paragraph [0013] of Grosz discloses individual ones of other persons invited to a group activity accept the invitation to join the activity). 
Grosz does not explicitly disclose minimally.
	However, Petrosian discloses this.  Paragraph [0033] of Petrosian discloses the activity recommendations provided by the social-networking system may contain different levels of details. As an example and not by way of limitation, the icebreaker message 220a may specify in section 222a a specific activity (i.e., get lunch) and a specific day (i.e., tomorrow). As another example and not by way of limitation, the icebreaker message 220b may only comprise a high level question 222b ("Hang out with Rachel, Jamie, and Will this weekend?"). As yet another example and not by way of limitation, the icebreaker message 220d may provide specific details in section 222d, including a specific activity (i.e., get dinner), a specific time (tomorrow night at 8:00 pm), and a specific location (e.g., Lolinda).
	Examiner recites the same rationale to combine used for claim 1.
Grosz does not explicitly disclose a swipe gesture.
	However, Gellis discloses this.  Paragraph [0040] of Gellis discloses a swipe interface 1000, in accordance with some embodiments. Swipe interface 1000 may include image 1002 representing two or more people (e.g., Justene & Allison). The swipe interface 1000 may be provided to the display of a user device including a touch screen configured to receive consumer device inputs. The user device may be configured to detect touch screen inputs representing a swipe across the image 1002 (and/or other portion of the swipe interface 100), which may trigger an acceptance process (e.g., invitations) for connection. In another example, the swipe may be performed based on some other user device input, such as selection of the invite button 1004 (e.g., via touchscreen tap).
Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Grosz-Petrosian-Gellis discloses the system of claim 8 wherein the community is an academic institution (Paragraph [0450] of Grosz discloses wherein the attributes are one or more attributes selected from the group consisting of school attended). 

As to Claim 10, Grosz-Petrosian-Gellis discloses the system of claim 8 wherein the at least one user characteristic is based on a user profile (Paragraph [0012] of Grosz discloses creating a profile for individual ones of the plurality of persons, the profile for each person comprising personal characteristics of the person). 

As to Claim 11, Grosz-Petrosian-Gellis discloses the system of claim 8 wherein the at least one user characteristic further comprises a search query (Paragraph [0123] of Grosz discloses recorded data from any activity searches submitted by candidate users). 

As to Claim 12, Grosz-Petrosian-Gellis discloses the system of claim 8 further comprising sending a notification that is a private message, a message on an electronic message board, or both (Paragraph [0113] of Grosz discloses Notifications may be sent in the form of emails, text messages, postings, voice calls, etc). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456